IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-56,404-04


FREDDIE LEE DAVIS, JR., Relator

v.

JUDGE, 299TH JUDICIAL DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 104860, 104908, 104909 & 104938 

IN THE 299TH JUDICIAL DISTRICT COURT
FROM TRAVIS COUNTY


 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original jurisdiction
of this Court. In it, he contends that he filed four applications for a writ of habeas corpus in the 299th
Judicial District Court of Travis County, that more than 35 days have elapsed, and that these applications
have not yet been forwarded to this Court. Relator contends that the district court entered an order
designating issues on May 15, 2007.
	 In these circumstances, additional facts are needed. The respondent, the judge of the 299th  District
Court of Travis County, is ordered to file a response with this Court by having the District Clerk submit
the record on such habeas corpus applications or by setting out the reasons that no findings have been
made since the order designating issues was entered. This application for leave to file a writ of mandamus
will be held in abeyance until the respondent has submitted the appropriate response. Such response shall
be submitted within 30 days of the date of this order.

Filed: December 12, 2007
Do not publish